The opinion of the Court was drawn up by
Shepley J.
When one person performs services for the benefit and with the knowledge and tacit consent of another, the law implies a promise to pay a reasonable compensation for them. Such a promise, however, is implied only, when there does not appear to have been an express agreement or employment. When two or more persons are jointly interested to have certain services performed, and one of them requests *376another to perform them, he may be presumed to have done it in behalf of all those interested, unless there be something to indicate a different intention. In this case it appears, that the plaintiff was employed by the principal in a poor debtor’s bond to defend a suit brought against him and his surety; and that soon after he entered upon the performance of that service, he was informed by the principal that he intended to pay him. It does not appear, that the plaintiff made known to him any objection to that arrangement. The surety held a contract of indemnity from a brother of the principal, so that it does not appear, that he was beneficially interested to defend the suit. He might well leave the management of that defence to those more immediately interested in it. He was informed, that the plaintiff had been retained to defend it, but was at the same time informed, that he had been retained by the principal, who would save him harmless. He appears to have intended to have employed another attorney to defend the suit, if his principal had not taken the defence upon himself. If all those persons, who may be named as parties defendant or plaintiff, were to be considered as liable to pay for the services of an attorney, nominal or formal parties, having no beneficial interest, would become liable. The plaintiff appears to have intended to rely upon both the defendants for payment of his services and expenses, but does not appear to have made known that intention to either of them. When one intends to give credit to two or more persons, that intention, to affect them, should be made known expressly or by inference from the circumstances attending the transactions That does not appear to have been done in this case.
■ Plaintiff nonsuit.